DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 12/30/21 has been entered.  Claims 15- 19 are canceled.  Claims 1- 14 are being addressed by this Action.
Terminal Disclaimer
The terminal disclaimer filed on 12/30/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 10,299,798 B2 and prior patent No. 10,722,242 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1- 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, each of the plurality of closed loop portions positioned in a spaced-apart orientation relative to each other and positioned substantially within a different plane relative to one another; and, each of the plurality of connecting portions forming shapes free of closed loops.
Regarding claim 8, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, each of the plurality of closed loop portions positioned in a spaced-apart orientation relative to each other; and, each of the plurality 
The closest cited prior art reference, Mariant (US Pat. No. 5,639,277) teaches microcoil having a relaxed configuration comprising a plurality closed loop portions and a plurality of connecting portions that are each interposed between two different closed loop portions of the plurality of closed loop portions; each of the plurality of closed loop portions positioned in a spaced-apart orientation relative to each other.  However, since each of the plurality of closed loop portions are positioned within the same plane, Mariant does not teach or suggest, alone or in combination, positioning the plurality of closed loop portions substantially within a different plane relative to one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                          

/WADE MILES/           Primary Examiner, Art Unit 3771